Citation Nr: 0400840	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  99-18 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's entitlement to service connection for 
chronic schizophrenia.  

2.  Entitlement to service connection for chronic venereal 
disease residuals to include gonorrhea residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from April 1976 to April 1979.  

This matter came before the Board on appeal from a March 1999 
rating decision of the New Orleans, Louisiana, Regional 
Office (RO) which, in pertinent part, determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic schizophrenia.  In May 1999, the veteran submitted a 
notice of disagreement.  In August 1999, the RO issued a 
statement of the case (SOC) to the veteran and his accredited 
representative.  In August 1999, the veteran submitted an 
Appeal to the Board (VA Form 9).  

In August 2000, the RO determined, in pertinent part, that 
the veteran had not submitted a well-grounded claim of 
entitlement to chronic venereal disease residuals to include 
chronic gonorrhea residuals and denied the claim.  In 
November 2000, the veteran submitted a notice of disagreement 
with the August 1999 rating decision.  In September 2001, the 
RO adjudicated the veteran's entitlement to service 
connection for chronic venereal disease residuals including 
gonorrhea residuals on the merits and denied the claim.  In 
September 2001, the RO issued a SOC to the veteran and his 
accredited representative which addressed the issue of 
service connection for chronic venereal disease residuals 
including chronic gonorrhea residuals.  

In September 2001, the veteran submitted an Appeal to the 
Board (VA Form 9) from the denial of service connection for 
chronic venereal disease residuals.  In February 2002, the 
RO, in pertinent part, denied service connection for 
post-traumatic stress disorder (PTSD).  In July 2002, the 
veteran submitted a notice of disagreement with the denial of 
service connection for PTSD.  In May 2003, the veteran was 
afforded a video hearing before the undersigned Veterans Law 
Judge.  The veteran has been represented throughout this 
appeal by the Disabled American Veterans.  

The issue of service connection for chronic venereal disease 
residuals to include chronic gonorrhea residuals is the 
subject of the REMAND portion of this decision below.  This 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


FINDINGS OF FACT

1.  In January 1998, the Board determined that the veteran 
had not submitted a well-grounded claim of entitlement to 
service connection for chronic schizophrenia and denied the 
claim.  The veteran and his accredited representative were 
provided with copies of the Board's decision.  

2.  The additional documentation submitted since the January 
1998 Board decision is relevant and probative of the issue at 
hand.  


CONCLUSION OF LAW

The January 1998 Board decision denying service connection 
for chronic schizophrenia is final.  New and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for chronic schizophrenia 
has been presented.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156, 20.1105 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of whether new and material evidence 
has been received to reopen the veteran's claim of 
entitlement to service connection for chronic schizophrenia, 
the Board observes that the VA has secured or attempted to 
secure all relevant VA and private medical records to the 
extent possible.  There remains no issue as to the 
substantial completeness of the veteran's application.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  A May 2002 RO letter to 
the veteran informed him of the evidence needed to support 
his application; what actions he needed to undertake; and how 
the VA would assist him in developing his application.  In 
May 2003, the veteran was afforded a video hearing before the 
undersigned Veterans Law Judge.  The hearing transcript is of 
record.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable. 38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 
(2003).  


I.  Prior Final Board Decision

In January 1998, the Board determined that the veteran had 
not submitted a well-grounded claim of entitlement to service 
connection for chronic schizophrenia and denied the claim.  
The Board found that the claimed disorder was not shown 
during active service or at any time thereafter.  The veteran 
and his accredited representative were provided with copies 
of the Board's decision.  

The evidence upon which the Board formulated its January 1998 
rating decision may be briefly summarized.  The veteran's 
service medical records make no reference to a psychiatric 
disability.  VA clinical documentation dated in January 1996 
reflects that the veteran was diagnosed with a 
schizoaffective disorder and marijuana, cocaine, and alcohol 
abuse in remission.  VA clinical documentation dated in 
February 1996 states that the veteran presented a history of 
paranoid schizophrenia.  
B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2003) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Initially, the Board observes that the statutes and 
regulations governing the adjudication of claims for VA 
benefits have been amended since the January 1998 Board 
decision to remove the requirement that a veteran submit a 
well-grounded claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The 
evidence submitted since the January 1998 Board decision 
denying service connection for chronic schizophrenia consists 
of VA clinical documentation; the transcript of the May 2003 
video hearing before the undersigned Veterans Law Judge; and 
written statements from the veteran.  An April 2002 VA 
psychological evaluation conveys that the veteran had chronic 
schizophrenia.  The VA psychologist opined that it was at 
least as likely as not that the veteran's schizophrenia was 
initially manifested during his period of military service.  
The Board finds that the April 2002 VA psychological 
evaluation constitutes new and material evidence in that it 
is of such significance that it must be addressed in order to 
fairly decide the merits of the case.  Accordingly, the new 
evidence is sufficient to reopen the veteran's claim of 
entitlement to service connection for chronic schizophrenia.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for chronic schizophrenia is granted.  


REMAND


In light of its reopening above, the veteran's claim of 
entitlement to service connection for chronic schizophrenia 
is to be determined following a de novo review of the entire 
record.  

In his Appeal to the Board (VA Form 9) received in September 
2001, the veteran stated that he was receiving Social 
Security Administration (SSA) disability benefits.  
Documentation of the veteran's SSA award of disability 
benefits, if any, and the evidence considered by the SSA in 
granting the veteran's claim is not of record.  The Court has 
clarified that the VA's duty to assist the veteran includes 
an obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  

At the hearing on appeal, the veteran also reported that he 
received ongoing psychiatric treatment at a New Orleans, 
Louisiana, VA medical facility.  Clinical documentation of 
the cited treatment is not of record.  In reviewing a similar 
factual scenario, the Court has held that the VA should 
obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran has submitted a timely notice of disagreement 
with the denial of service connection for PTSD.  The RO has 
not issued a SOC or a supplement statement of the case (SSOC) 
which addresses that issue.  The Court has directed that 
where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO has not subsequently 
issued a SOC addressing the issue, the Board should remand 
the issue to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  

The veteran has not been afforded a VA examination for 
compensation purposes to assess the nature and severity of 
his claimed chronic psychiatric disability and chronic 
venereal disease residuals.  The Court has held that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, this case is REMANDED for the following 
action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all post-service 
treatment of his psychiatric disabilities 
and chronic venereal disease residuals 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  
3.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran after 2001, including that 
provided at the New Orleans, Louisiana, 
VA medical facility, be forwarded for 
incorporation into the record.  

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his chronic psychiatric disability and 
chronic venereal disease residuals, if 
any.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  If a diagnosis 
of PTSD is advanced, the psychiatric 
examiner should identify the specific 
stressors supporting such a diagnosis.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:  Is it more likely than not ( 
i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 


percent) that any identified chronic 
psychiatric disability and chronic 
venereal disease residuals were initially 
manifested in or otherwise originated 
during active service.  Send the claims 
folder to the examiner or examiners for 
review.  The examination report should 
specifically state that such a review was 
conducted.  

5.  The RO should then issue a SOC to the 
veteran and his accredited representative 
which addresses the issue of the 
veteran's entitlement to service 
connection for PTSD.  The veteran and his 
accredited representative should be given 
the opportunity to respond to the SOC.  
6.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for chronic 
schizophrenia and chronic venereal 
disease residuals to include chronic 
gonorrhea residuals.  If the benefits 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a SSOC which addresses 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 


2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See  M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



